DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 5/16/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 stand rejected. Claim 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 5/16/2022, with respect to the rejection(s) of amended claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection of Holm and Bedi; Holm, Bedi and Smitha; and Holm, Bedi, and CPC has been withdrawn, as they are not applicable to the currently amended claims.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Interpretation
Independent claim 1 line 7-8 recite, “a first port couplable to at least one of a purge system and a refill system; a second port couplable to an evacuation system.” The Examiner notes that Oxford dictionary’s defines couplable to be “Capable of being coupled to something else”. As such, the limitations only require the ports being capable of being coupled to the claimed system.
Claim 13 lines 7-8 recite similar limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “cleanliness” in claim 1 line 15, claim 13 line 14, and claim 19 line 17 is a relative term which renders the claim indefinite. The term “cleanliness” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims not recited above require all of the limitations of their respective independent claims, and therefore are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US5,779,900; hereinafter “Holm”) in view of Bedi et al. (US5,526,782; hereinafter “Bedi”), Hanson et al. (US2006/0254986; hereinafter “Hanson”), and Langfitt (NPL – ASSESSMENT OF LUBE OIL MANAGEMENT AND SELF-CLEANING OIL FILTER FEASIBILITY IN WSF VESSELS; hereinafter “Langfitt”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-3, and 5-11; Holm discloses a system, comprising: 
A) a reuseable oil filter having an inlet and an outlet (See Holm Fig. 3, C3L47-60; inlet 114 and outlet 116) and configured to be cleaned and reused without having to be disconnected or removed (See Holm C1L6-11; filters which may be cleaned in place, i.e. without removing the filter from the machine whose fluid is being filtered. In-situ cleanable filter. C3L27; oil filter 10 which is cleanable in situ), the reuseable oil filter comprising:
B) a housing (See Holm Fig. 3 C3L47-52; filter housing 106); and
C) a filter element positioned within the housing (See Holm Fig. 3, C3L64-66; filter element 124);
D) a first port couplable to at least one of a purge system and a refill system (See Holm Fig. 3, C3L58-63; second inlet 118 selectively receiving a second fluid form a source 120 of cleaning fluid, for example pressurized air from a pressurized air source. i.e. receiving a fluid from another source will push out other fluid (purge) from the interior of the filter. See C3L30-44, C3L64-66, C4L14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. Alternatively, See Holm C2L53-59, Fig. 1; compressed air is inputted through inlet 44 where. See C3L6-9; after compressed air line has been removed, oil drain has been closed and contaminated oil has been replaced with fresh oil.);
E) a second port couplable to an evacuation system (See Holm Fig. 3, C3L58-63; second outlet 122 is used for exhausting the second fluid and for draining the first fluid from the dirty side of the filter element 124 in the housing (i.e. evacuating). Holm C3L30-44, C14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. See Holm C3L58-62; second outlet 122 drains the first fluid from the dirty side of the filter element. Alternatively, See Holm C2L53-59; the compressed air forces clean filtered from the downstream side of the housing to backflow through filter element 30 to displace significant quantities of contaminants. Furthermore, the contaminants and fluid exiting the second outlet 122 is considered external and must further be collected in an external system (e.g. an oil catch basin)); 
F) a valve assembly in selective fluid communication with the reuseable oil filter, the first port and the second port (See Holm Fig. 3, C4L28-62; the entire lower assembly with at least fitting 184, spring fingers 162, spacers 164, and fitting 168 that attach from the bottom of housing 106. Fitting 168 is connected to the second outlet 122 and second inlet 118.).
Holm does not disclose a sensing device, wherein at least one of the valve assembly and the sensing device is positioned within the housing, and wherein the sensing device is configured to measure at least one of the following parameters of oil in the reuseable oil filter: a cleanliness of the oil; a particle count within the oil; an opacity of the oil; and an acidity of the oil. 
Regarding claims 13-17; Holm discloses a system, comprising:
A) a reuseable oil filter having an inlet and an outlet and configured to be cleaned and reused without having to be disconnected or removed (See Holm Fig. 3, C3L47-60; inlet 114 and outlet 116. C1L6-11; filters which may be cleaned in place, i.e. without removing the filter from the machine whose fluid is being filtered. In-situ cleanable filter. C3L27; oil filter 10 which is cleanable in situ), the reuseable oil filter comprising:
B) a housing (See Holm Fig. 3 C3L47-52; filter housing 106); and
C) a filter element positioned within the housing (See Holm Fig. 3, C3L64-66; filter element 124);
D) a first port couplable to at least one of a purge system and a refill system (See Holm Fig. 3, C3L58-63; second inlet 118 selectively receiving a second fluid form a source 120 of cleaning fluid, for example pressurized air from a pressurized air source. i.e. receiving a fluid from another source will push out other fluid (purge) from the interior of the filter. See C3L30-44, C3L64-66, C4L14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. Alternatively, See Holm C2L53-59, Fig. 1; compressed air is inputted through inlet 44 where. See C3L6-9; after compressed air line has been removed, oil drain has been closed and contaminated oil has been replaced with fresh oil.
E) a second port couplable to an evacuation system (See Holm Fig. 3, C3L58-63; second outlet 122 is used for exhausting the second fluid and for draining the first fluid from the dirty side of the filter element 124 in the housing (i.e. evacuating). Holm C3L30-44, C14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. See Holm C3L58-62; second outlet 122 drains the first fluid from the dirty side of the filter element. Alternatively, See Holm C2L53-59; the compressed air forces clean filtered from the downstream side of the housing to backflow through filter element 30 to displace significant quantities of contaminants. Furthermore, the contaminants and fluid exiting the second outlet 122 is considered external and must further be collected in an external system (e.g. an oil catch basin));
F) a valve assembly in fluidic communication with the reuseable oil filter (See Holm Fig. 3, C4L28-62; the entire lower assembly with at least fitting 184, spring fingers 162, spacers 164, and fitting 168 that attach from the bottom of housing 106. Fitting 168 is connected to the second outlet 122 and second inlet 118.);
G) wherein at least one of the valve assembly is positioned within the housing (See Holm Fig. 3, C4L28-62; the entire lower assembly with at least fitting 184, spring fingers 162, spacers 164, and fitting 168 that attach from the bottom of housing 106.). 
Holm does not disclose G) a sensing device positioned within the housing, wherein the sensing device is configured to measure at least one of the following parameters of oil in the reuseable oil filter: a cleanliness of the oil; a particle count within the oil; an opacity of the oil; and an acidity of the oil.
Regarding claims 19-20; Holm discloses a reuseable oil filter, comprising:
A) an inlet (See Holm Fig. 3, C3L47-60; inlet 114);
B) an outlet fluidically coupled to the inlet (See Holm Fig. 3, C3L47-60; outlet 116, where the fluid must enter from the inlet and leave from the outlet);
C) a housing (See Holm Fig. 3 C3L47-52; filter housing 106);
D) a filter element positioned within the housing , wherein the filter element defines an outer surface and an inner surface (See Holm Fig. 3, C3L64-66; filter element 124 which has an inner and outer surface. The inner surface is where the filtered fluid exits the outlet 116, while outer surface is where the unfiltered oil enters via inlet 114);
E) a first port (See Holm Fig. 3, C3L58-63; second inlet 118);
F) a second port (See Holm Fig. 3, C3L58-63; second outlet 122); 
G) a valve assembly positioned within the housing, wherein the valve assembly is in selective fluidic communication with the following: H) a first volume proximate the outer surface of the filter element; I) a second volume proximate the inner surface of the filter element; J) the first port; and K) the second port (See Holm Fig. 3, C4L28-62; the entire lower assembly with at least fitting 184, spring fingers 162, spacers 164, and fitting 168 that attach from the bottom of housing 106. Fitting 168 is connected to the second outlet 122 and second inlet 118. Furthermore, fitting 168 is connected to the inner and outer volumes of the interior housing 106. See Holm C3L30-44, C14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet.).
Holm does not disclose L) a sensing device configured to measure at least one of the following: a cleanliness of the oil; a particle count within the oil; an opacity of the oil; and an acidity of the oil.

However, Holm indicates that the filter captures contaminants, and as contaminants build up in the filter element, the pressure drop across the filter increases, thus at the normal time of an oil change, flow of contaminated oil to filter is ceased and filter is cleaned (See Holm C2L49-52). Therefore, Holm recognizes that there is a pressure drop that occurs across the filter and that it is necessary for the oil filter to be cleaned.
Bedi relates to the prior art by disclosing an oil changing device for a combustion engine having an internal oil lubrication system (See Bedi abstract, C1L6-7), and seeks to make the collection of oil during oil changes quick, effortless, clean, and inexpensive (See Bedi C3L19-23). Bedi indicates that in order to facilitate the oil change process, there are safety features incorporated into the vehicle. One safety feature provided is an oil pressure signal. The oil pressure signal notifies the oil exchange apparatus whether or not there is oil pressure present, indicating that the engine is running (See Bedi C8L50-54). The oil pressure signal may be generated by a pressure sensing device installed on the vehicle, or the signal may be taken from an oil pressure sensor already present on the engine or in the oil fill module connected to the oil exchange apparatus (See Bedi C8L60-65; i.e. the sensing device may be positioned within the housing). 
Hanson relates to the prior art by disclosing an oil management system and oil filter utilized in an internal combustion engine (Hanson abstract; Pr. 1), and further discloses a sensor module 308 that can be embedded in the canister or housing 302 to detect one or more attributes of the engine oil filtered through the filtration media in order to efficiently conserve and manage the oil and reduce the interval of oil changes thereof by extending the life of the engine through the replenishment of the additives present in the engine oil (Hanson Pr. 10, 29; Fig. 1-2, 4). The sensor module 308 can therefore indicate oil conditions, such as, alkalinity, thereby preventing the need to actually send the oil out to a third party or location for testing (Hanson Pr. 39).
Langfitt relates to the prior art by disclosing an assessment of oil analysis to determine oil health, and indicates that there are a number of ways oil may degrade (oxidation causing acidic compounds to form, viscosity, high levels of wear metals or contaminants) (Langfitt section 2.4, Pg 18-19; i.e. the formation of acidic compounds would alter the acidity of the oil. High levels of contaminants would indicate alter the particle count within the oil.). Langfitt indicates that the most common approach to determining the end of useful oil life is to set benchmarks levels for each oil properties that signal conditions where the ability of the oil to provide proper lubrication is at varying levels of risk (Langfitt section 2.4, Pg 18-19; i.e. the benchmarks level to measure the appropriate property [cleanliness, particle count, acidity] can help the user determine the appropriate useful life of the oil. Pg. 22; another useful property is the total acid number (TAN), as it is an indirect indicator of how oxidized the oil is by measuring the acidity of the oil).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the Holm’s oil filter that has a pressure drop that occurs across the filter due to contaminant build up, with Bedi’s sensing device present in the oil fill module and Langfitt’s methodology of measuring at least one of the parameters of acidity, particle count (i.e. contaminants); in order to appropriately measure a number of properties of the oil to determine the end of useful oil life, which further helps determine when an appropriate oil change is required (See Bedi C8L60-65. Langfitt section 2.4, Pg 18-19), and thereby efficiently conserve and manage the oil and reduce the interval of oil changes thereof by extending the life of the engine (Hanson Pr. 10, 29; Fig. 1-2, 4). This is further supported by Langfitt’s disclosure that the most common approach to determining the end of useful oil life is to set benchmarks levels for each oil properties that signal conditions where the ability of the oil to provide proper lubrication is at varying levels of risk (Langfitt section 2.4, Pg 18-19), since there are a number of ways oil may degrade (oxidation causing acidic compounds to form, viscosity, high levels of wear metals or contaminants).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The system of claim 1, wherein the housing comprises a metal (See Holm C3L48-49; filter housing 106 is provided by a drawn steel).
Claim 3: The system of claim 1, wherein the filter element comprises a metal (See Holm Fig. 3, C3L1-6; contaminated oil is drained out. Contaminated oil is known to have metal particulates within combustion engines. Bedi C2L17-22; the spent oil contains metallic particulates.). 
Claim 5: The system of claim 1, wherein the valve assembly is positioned within the housing (See Holm Fig. 3-5; the lower fitting 168 is located in the housing 106).
Claim 6: The system of claim 1, wherein the valve assembly is configured to selectively control: delivery of a cleaning fluid through the first port to a clean side of the reuseable oil filter (See Holm C3L30-44, C14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. Alternatively, See Holm C2L53-59, Fig. 1; compressed air is inputted through inlet 44 where.); delivery of new oil through the first port to a dirty side of the reuseable oil filter (See Holm C3L6-9; after compressed air line has been removed, oil drain has been closed and contaminated oil has been replaced with fresh oil); and evacuation of dirty oil from a dirty side of the reuseable oil filter for delivery to an external system via the second port (See Holm C3L30-44, C14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. See Holm C3L58-62; second outlet 122 drains the first fluid from the dirty side of the filter element. Alternatively, See Holm C2L53-59; the compressed air forces clean filtered from the downstream side of the housing to backflow through filter element 30 to displace significant quantities of contaminants. Furthermore, the contaminants and fluid exiting the second outlet 122 is considered external and must further be collected in an external system (e.g. an oil catch basin)).
Claim 7: The system of claim 1, further comprising a blocking member configured to selectively block a fluid on a clean side of the reuseable oil filter from passing out of the outlet of the reuseable oil filter (See Holm C4L21-27; seal 158 blocks the direct flow of cleaning fluid from the output of second filter element 156 to second outlet 122, the cleaning fluid must flow through the filter element 124 in order to reach outlet 122. Thus, seal 158 prevents the cleaning fluid from exiting from first outlet 116.).
Claim 8: The system of claim 7, wherein the blocking member is positioned within the housing (See Holm Fig. 3, C4L22-27; seal 158 is located within housing 106).
Claim 9: The system of Claim 1, further comprising one or more additional sensing devices configured to measure at least one other parameter of oil in the reuseable oil filter (See Bedi C4L15-16; on-boarding sensing system that determines whether or not the oil filter is securely in place. C4L18-21; whether or not there is oil pressure present, indicating that the engine is running. C4L24-29; capacity of the oil reservoir as well as history of previous oil changes).
Claim 10: The system of claim 9, wherein the sensing is positioned within the housing (See Bedi C8L60-65; The oil pressure signal may be generated by an oil pressure sensor already present on the engine or in the oil fill module connected to the oil exchange apparatus). 
Claim 11: The system of claim 1, further comprising a traveling element positioned within the housing, wherein the traveling element is configured to move along a clean side of the reuseable oil filter (See Holm Fig. 4, C5L52-54; adapter plate mounted to the threaded outlet 259. The plate can be screwed up and down the outlet where filtered fluid flows out of.).
Claim 14: The system of claim 13, wherein the valve assembly is configured to selectively control: delivery of a cleaning fluid through the first port to a clean side of the reuseable oil filter during a purge operation (See Holm C3L30-44, C14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. Alternatively, See Holm C2L53-59, Fig. 1; compressed air is inputted through inlet 44 where.); delivery of new oil through the first port to a dirty side of the reuseable oil filter during a refill operation (See Holm C3L6-9; after compressed air line has been removed, oil drain has been closed and contaminated oil has been replaced with fresh oil); and evacuation of dirty oil from a dirty side of the reuseable oil filter during an evacuation operation for delivery to an external system via the second port (See Holm C3L30-44, C14-27; cleaning fluid flows from second inlet 118 through second filter element 156, through first filter element 124, then to second outlet 124. In other words, the fluid enters from the outlet port, backwashes the filter before exiting from second outlet. See Holm C3L58-62; second outlet 122 drains the first fluid from the dirty side of the filter element. Alternatively, See Holm C2L53-59; the compressed air forces clean filtered from the downstream side of the housing to backflow through filter element 30 to displace significant quantities of contaminants. Furthermore, the contaminants and fluid exiting the second outlet 122 is considered external and must further be collected in an external system (e.g. an oil catch basin)).
Claim 15: The system of claim 13, further comprising a blocking member configured to selectively block a fluid on a clean side of the reuseable oil filter from passing out of the outlet of the reuseable oil filter (See Holm C4L21-27; seal 158 blocks the direct flow of cleaning fluid from the output of second filter element 156 to second outlet 122, the cleaning fluid must flow through the filter element 124 in order to reach outlet 122. Thus, seal 158 prevents the cleaning fluid from exiting from first outlet 116.).
Claim 16: The system of claim 15, wherein the valve assembly comprises the blocking member (See Holm Fig. 3, C4L22-27; seal 158 is located within housing 106).
Claim 17: The system of claim 13, further comprising a traveling element positioned within the housing, wherein the traveling element is configured to move along a clean side of the reuseable oil filter (See Holm Fig. 4, C5L52-54; adapter plate mounted to the threaded outlet 259. The plate can be screwed up and down the outlet where filtered fluid flows out of.).
Claim 20: The system of Claim 19, wherein the sensing is positioned within the housing (See Bedi C8L60-65; The oil pressure signal may be generated by an oil pressure sensor already present on the engine or in the oil fill module connected to the oil exchange apparatus). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US5,779,900; hereinafter “Holm”) in view of Bedi et al. (US5,526,782; hereinafter “Bedi”), Hanson et al. (US2006/0254986; hereinafter “Hanson”), and Langfitt (NPL – ASSESSMENT OF LUBE OIL MANAGEMENT AND SELF-CLEANING OIL FILTER FEASIBILITY IN WSF VESSELS; hereinafter “Langfitt”), as applied to claim 1 above, and further in view of Smitha et al. (NPL - Experimental studies on fuel filter coated with nanoparticles on the exhaust emissions of 4-stroke engine; hereinafter “Smitha’).
Applicant’s claims are directed towards an apparatus.
Regarding claim 4; the combination of Holm, Bedi, Hanson, and Langfitt discloses the system of claim 1 (See combination supra). The combination does not disclose wherein the filter element comprises a nanoparticle.
Smitha relates to the prior art by disclosing a study on fuel filters that have been coated with nanoparticles (See Smith abstract). Smitha indicates that coatings of fuel filters using nanoparticles has been proposed to improve the performance of fuel filters and reduce air pollution from the vehicular exhaust (See Smitha abstract, introduction). Smitha’s emission test indicates that a fuel filter coated with nanoparticles have a lower emission compared to a fuel filter without a nanoparticle coating (See Smitha Pg2 section 3.1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Holm, Bedi, Hanson, and Langfitt’s fuel filter, that emits emissions, with Smitha’s incorporation of nanoparticles on the filter element, in order to improve the performance of fuel filters and reduce air pollution from the vehicular exhaust (See Smitha abstract, introduction).

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US5,779,900; hereinafter “Holm”) and Bedi et al. (US5,526,782; hereinafter “Bedi”), Hanson et al. (US2006/0254986; hereinafter “Hanson”), and Langfitt (NPL – ASSESSMENT OF LUBE OIL MANAGEMENT AND SELF-CLEANING OIL FILTER FEASIBILITY IN WSF VESSELS; hereinafter “Langfitt”), as applied to claim 1 above, and further in view of  CPC (NPL – The benefits of Quick Connect and Disconnect Couplings).
Applicant’s claims are directed towards an apparatus.
Regarding claims 12 and 18; the combination of Holm, Bedi, Hanson, and Langfitt discloses the system of claim 1 (See combination supra). The combination does not disclose further comprising: a first quick disconnect couplable to the first port; and a second quick disconnect couplable to the second port.
Regarding claim 18; the combination of Holm, Bedi, Hanson, and Langfitt discloses the system of claim 13 (See combination supra). The combination does not disclose further comprising: a first quick disconnect couplable to the first port; and a second quick disconnect couplable to the second port.
CPC relates to the prior art by disclosing equipment utilized in manufacturing (See CPC Pg1), and further discloses that quick disconnects can improve the functionality of your equipment and increase the efficiency of your manufacturing process. Adding quick connects and disconnects to your tubing will make connecting and disconnecting tubing cleaner, faster, and safer, along with prevents spills, significantly reduced inclusion, ergonomic designs, and efficiency for minimizing downtime for the equipment (See CPC Pg1-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination of Holm, Bedi, Hanson, and Langfitt’s fuel filter that looks to clean the fuel filter fast and conveniently, with no additional waste (See Holm C3L35-39), with CPC’s utilization of quick connects and disconnect into the tubing, in order to make connecting and disconnecting tubing cleaner, faster, and safer, along with prevents spills, significantly reduced inclusion, ergonomic designs, and efficiency for minimizing downtime for the equipment (See CPC Pg1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Apostolides (US2014/0290761) – valve assembly for machine fluid operations, the valve assembly may be used for performing fluid refill, fluid evacuations, and fluid purge operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779           

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779